Title: From Thomas Jefferson to the Rev. James Madison and Robert Andrews, 22 May 1781
From: Jefferson, Thomas
To: Madison, Rev. James,Andrews, Robert


        
          Gentl
          Charlottesville May 22d 1781
        
        I have just received a Letter from President Reid acknowledging the Receipt of mine on the subject of running our joint Boundary, deferring answering the particulars respecting the mode of running the line till he can confer with their Commissioners on the subject and in the mean time proposing as the season is fast advancing that your meeting shall be on the 12th. of June. I have informed him that I received his Letter but yesterday which left three weeks only to the day proposed for meeting, that, being now removed to a considerable distance from you, a part of the time will efflux before I can receive your answer; that the movements of the enemy may perhaps render it necessary for you to take measures for the safety of your families and therefore begging leave to consider it as his desire that as early a day as possible after the 12th. of June may be fixed on and to take the liberty of communicating to him by a future letter the earliest at which you will be able to attend at your two stations according to the answer I shall receive from you. I must now beg the favor of you to let me know what will be the earliest Day by a letter which the Quarter Master at Williamsburg must hand on through the line of expresses to this place.
        I write now to Capt. Young the Quarter Master to have two good Horses for each of you and a covered Waggon of the best kind to carry the Instruments to Pittsburg in readiness at such time and place as you shall direct. I am &c.,
        
          Thomas Jefferson
        
      